      Case 2:20-cv-00697-NJB-KWR Document 27 Filed 02/26/21 Page 1 of 2




                                    UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF LOUISIANA

 CHERYL MULLIGAN                                                                     CIVIL ACTION


 VERSUS                                                                              NO. 20-697


 WAL-MART INC.                                                                       SECTION: “G”(4)



                                                        ORDER
          In this litigation, Plaintiff Cheryl Mulligan (“Plaintiff”) alleges that she sustained personal

injuries when she slipped and fell while shopping at Wal-Mart in Kenner, Louisiana as a result of

Defendant Wal-Mart, Inc.’s (“Defendant”) negligence. 1 Before the Court is Defendant’s “Motion

for Summary Judgment.” 2 The instant motion was noticed for submission on February 24, 2021.

Pursuant to Local Rule 7.5, any opposition to a motion must be filed eight days before the noticed

submission date. At a status conference before the Court on February 23, 2021, counsel for

Plaintiff stated that Plaintiff does not oppose the motion and does not object to dismissal of this

action.

          This Court has authority to grant a motion as unopposed, although it is not required to do

so. 3 District courts may grant an unopposed motion as long as the motion has merit. 4 Under

Louisiana law, a plaintiff who seeks to recover on a negligence claim brought against a merchant



          1
              Rec. Doc. 1-1 at 1.
          2
              Rec. Doc. 15.
          3
              Edward H. Bohlin Co., Inc. v. Banning Co., Inc., 6 F.3d 350, 356 (5th Cir. 1993).
          4
              See Braly v. Trail, 254 F.3d 1082 (5th Cir. 2001).

                                                             1
      Case 2:20-cv-00697-NJB-KWR Document 27 Filed 02/26/21 Page 2 of 2




by a person lawfully on the merchant’s premises for damages as a result of an injury, death, or loss

sustained because of a fall due to a condition existing in or on a merchant’s premises must prove

that “[t]he merchant either created or had actual or constructive notice of the condition which

caused the damage, prior to the occurrence.” 5 In the instant motion, Defendant argues that

Plaintiff’s claims should be dismissed because “no genuine issues of material fact exist concerning

[Defendant’s] creation or actual or constructive notice of the condition on the premises.” 6

Considering Defendant’s argument in light of Louisiana law and Plaintiff’s counsel’s

representation that Plaintiff does not oppose dismissal of this action, the Court finds that the instant

motion has merit. Accordingly,

        IT IS HEREBY ORDERED that Defendant Wal-Mart, Inc.’s “Motion for Summary

Judgment” 7 is GRANTED.

        IT IS FURTHER ORDERED that all claims asserted by Plaintiff Cheryl Mulligan against

Defendant Wal-Mart, Inc. are DISMISSED WITH PREJUDICE.
                                     25thday of February, 2021.
        NEW ORLEANS, LOUISIANA, this ___



                                                        _________________________________
                                                        NANNETTE JOLIVETTE BROWN
                                                        CHIEF JUDGE
                                                        UNITED STATES DISTRICT COURT




        5
            La. Rev. Stat. Ann. § 9:2800.6.
        6
            Rec. Doc. 15-1 at 4.
        7
            Rec. Doc. 15.

                                                   2
